Exhibit 10.33

 

Form of Stock Option Award Agreement

under the

Select Comfort Corporation 2004 Stock Incentive Plan

 

                         , 20

 

Name

Address

Address

 

Re:                               Options to Purchase Shares of Common Stock of
Select Comfort Corporation

 

Dear                            :

 

In recognition of your contributions to the ultimate success of our Company, and
to enable you to share in that success, the Board of Directors has approved the
grant to you of stock options under the Company’s 2004 Stock Incentive Plan (the
“Plan”).  This letter serves as formal documentation of these stock options,
giving you the right to purchase up to (                                 )
shares of the Company’s Common Stock at a price of $                per share,
subject to the vesting provisions and other terms and conditions of this letter
and the Plan.

 

The options granted under this letter will become exercisable in installments of
one-fourth (1/4th) of the total number of option shares as of each of the first
four (4) anniversaries of the date of this letter, so long as you remain
continuously employed by the Company.  Your rights to exercise these options
will terminate as to all unexercised options at 5:00 p.m. (Minneapolis,
Minnesota time) on                , 20     (the “Expiration Date”), subject to
earlier termination as described below or in the Plan.

 

If your employment with the Company is terminated, your rights to exercise these
options will terminate as described below, depending on the reason for
termination of your employment:

 

Retirement.  If your employment is terminated upon your retirement, as defined
in the Plan, options that are vested as of the date of retirement will remain
exercisable for up to one (1) year after retirement, but not beyond the
Expiration Date.

 

Voluntary Termination other than upon Retirement.  If your employment is
terminated voluntarily by you (other than upon retirement), options that are
vested as of the date of termination of employment will remain exercisable for
up to three (3) months after your employment ends, but not beyond the Expiration
Date.

 

Termination by the Company other than for Cause.  If your employment is
terminated by the Company (other than for “cause,” as defined in the Plan),
options that are vested as of the date of termination of employment will remain
exercisable for up to three (3) months after your employment ends, but not
beyond the Expiration Date.

 

--------------------------------------------------------------------------------


 

Termination by the Company for Cause.  If your employment is terminated by the
Company for “cause,” as defined in the Plan, all of your rights under this
letter agreement and the options granted hereby will immediately terminate
without notice of any kind.

 

Termination due to Death or Disability.  If your employment is terminated due to
death or “disability,” as defined in the Plan, all of the options will become
immediately exercisable in full and will remain exercisable for up to two (2)
years after termination of employment, but not beyond the Expiration Date.

 

The Company is not required to give you notice of the termination of your
options under any of the foregoing circumstances.

 

Following the exercise by you of your rights to purchase shares under these
stock options, the shares purchased by you will be freely tradable, subject to
the Company’s policies and SEC rules regarding insider trading.  Executive
officers and members of the Board of Directors are required to comply with SEC
Rule 144 in connection with any sale of shares received upon the exercise of any
stock options.

 

There may be income tax consequences resulting from the exercise of the stock
options or sale of the shares received upon the exercise of the stock options. 
You are urged to consult with your individual tax advisor regarding any tax
consequences.

 

These options are granted under the Company’s 2004 Stock Incentive Plan, and are
subject to all of the terms and conditions applicable to stock options granted
under the Plan.  We have enclosed, for your records, a copy of the Plan, the
Prospectus for the Plan, the Company’s most recent Annual Report and the
Company’s most recent Proxy Statement.

 

Please note that your rights to exercise your options will become void and will
expire as to all unexercised options at 5:00 p.m. (Minneapolis, Minnesota time)
on                                     , 20    , subject to earlier termination
as set forth above or in the Plan.

 

Please sign the copy of this letter and return it to Becky Moody for the
Company’s records.  You should retain this letter, the Plan, Prospectus, Annual
Report and Proxy Statement in your records.  If you have any questions about
these options, please call Becky Moody at (763) 551-7712.

 

Very truly yours,

 

William R. McLaughlin

President and CEO

 

By signing this letter, I acknowledge the terms of the stock options granted
under this letter, and acknowledge receipt of a copy of the Company’s 2004 Stock
Incentive Plan and the other documents referred to above.

 

 

 

(Signature)

 

 

--------------------------------------------------------------------------------